Citation Nr: 0801224	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-34 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 0 percent for hearing loss in the right ear.

2.  Entitlement to service connection for hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to May 1949 
and from May 1951 to January 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Regional 
Office (RO) that granted service connection for hearing loss 
in the right ear, evaluated as 0 percent disabling, and 
denied service connection for hearing loss in the left ear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran's service treatment records reflect that impaired 
hearing was diagnosed on the veteran's separation examination 
in January 1953.  In addition, the whisper test reflected 
impaired hearing in the left ear, noting 10 out of 15 after 
an initial documentation of 15 out of 15 was crossed out.  
The Board acknowledges that the objective findings 
demonstrate hearing loss was present in the left ear in 
service.

The veteran's statements indicate he sought treatment for 
hearing loss from 1953 through 1978 with a private physician.  
There is no evidence of this treatment in the file, as the 
physician's office notified the RO that they destroyed these 
records.  The evidence however, confirms that this physician 
performed a stapedectomy on the veteran's left ear in 1978 
due to otosclerosis.  The veteran states this surgery failed.

In a March 2005 VA examination, the veteran demonstrated a 
hearing loss disability in the left ear within the meaning of 
38 C.F.R. § 3.385, with a puretone threshold average of 104 
and 0 percent speech recognition.  The examiner concluded 
that it was not as least as likely as not that the veteran's 
current left ear hearing loss was related to his military 
noise exposure, stating further that the veteran's current 
ear problems were related to his stapedectomy surgery and 
that middle ear problems requiring stapes surgery are not 
caused by noise exposure.  A subsequent VA examination in 
January 2006 reflected the same clinical findings as the 
March 2005 VA examination, and the examiner's opinion and 
rationale mirrored the opinion of the previous examiner.  A 
private opinion noted the veteran's current hearing loss in 
the left ear was the result of the surgery in 1978, although 
had such not happened, it was reasonable to assume that there 
would be hearing loss due to noise exposure in the left ear 
comparable to that in the right ear.

While acknowledging the opinions of the VA examiners, in 
light of the facts that impaired hearing was documented in 
the objective examination upon separation from service with 
10 out of 15 on the whisper test, it appears that the first 
VA examiner misread the document as showing normal hearing.  
It is also clear that the second VA examiner copied the 
majority of the first examination, including the paragraph 
reflecting the normal findings of the whisper test, and also 
failed to observe the change on the separation examination to 
10 out of 15.  As such, the VA examiners did not consider the 
objective findings of hearing loss noted in service.  Based 
on these facts, the Board finds that a current VA examination 
by a specialist in otology is necessary to determine whether 
the hearing loss in service is related to his current hearing 
loss. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Given the nature of evaluating hearing loss disabilities, the 
Board finds the issue of an increased rating for the 
veteran's right ear hearing loss is inextricably intertwined 
with the issue of service connection for left ear hearing 
loss and must also be remanded.

Under the circumstances, the Board finds additional 
development of the record is necessary.  Accordingly, the 
case is REMANDED for the following actions:

1.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who have treated him for hearing loss.  
After securing any necessary release, 
obtain any records which are not duplicates 
of those in the claims file.

2.  The veteran should be afforded an ear 
disease examination by an otologist or 
otolaryngologist to determine the nature of 
the condition of his left ear hearing loss 
and to provide an opinion as to its 
possible relationship to service.  All 
necessary tests should be performed.  The 
claims folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  A rationale for any 
opinion expressed should be set forth.  

Based upon review of the claims file and 
examination of the veteran, the examiner 
should furnish an opinion regarding the 
following:

(a)  Is the hearing loss noted in the 
left ear on the January 1953 separation 
examination (whisper test 10/15) as 
likely as not the result of 
otosclerosis?

(b)  Is the otosclerosis noted in 1978 
for which surgery was performed on the 
left ear in any way related to the 
hearing loss noted in service or to 
noise exposure therein? 

(c)  Is the current hearing loss in the 
left ear in any way related to service 
or noise exposure therein? 

3.  Following completion of the above, the 
record should again be reviewed to 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





